iNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 18, 20-35, 38-40 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 18, 20-23 , 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kobamoto et al (PG Pub 20140338719) and in view of Degroot et al (PG Pub 20130167910) and Fuji et al (PG pub 20070095387) and Rubin et al (Pat No.7432438).

Regarding claim 18, Kobamoto et al teaches a solar module comprising:
a semiconductor substrate1 [fig 3]
an electrode formed on a first surface of the semiconductor substrate comprising a plurality of finger lines and extend in a first direction while being parallel, and bus electrode (11,13) formed to extend in a second direction crossing the first direction [fig 3 11A]
leads  (wiring) 25 disposed on the bus electrodes respectively [fig 11A]
Each of the bus electrodes (11, 13) comprises a plurality of pad sections 11 arranged to be spaced apart from one another in the second direction and a line section  13 connecting the plurality of pad sections in the second direction while having a smaller width than the plurality of pad sections in the first direction [fig 11A-B].
a first edge distance between one of the first pad sections and a first edge of the solar cell adjacent thereto is greater than a distance between a first outermost one of the plurality of finger lines, which is adjacent to the first edge, and the first edge [fig 4A-B]
Each of the leads has a core and solder coating layer on an outer surface of the core [para 23]
the plurality of pad sections comprise:

first pad sections having a length in the second direction greater than a width of the plurality of finger lines, wherein the first pad sections are disposed at the opposite ends of the bus bar lines in the second direction [fig 10A], and

second pad sections having a length in the second direction greater than the width of the plurality of finger lines, and wherein the second pad sections are disposed at an inside region of the bus bar line to be spaced apart from the first pad sections [fig 10A]
a first edge distance between one of the first pad sections and a first edge of the solar cell adjacent thereto is greater than a distance between a first outermost one the outermost ones of the finger lines, which is adjacent to the first edge, and the first edge [fig 11A].
the length in the second direction of the first pad sections is greater than the length in the second direction of the second pad sections
a line section 13b connecting the plurality of pad sections in the second direction while having a smaller width than the plurality of pad sections in the first direction [fig 11A para 40]
Kobamoto et al teaches 3 bus electrodes and leads being disposed on the bus electrodes, but Kobamoto et al does not teach 6 bus electrodes and 6 leads as claimed.
Degroot et al teaches a solar cell comprising plurality of conductive elements (more than 6) which is considered to be bus bar lines [fig 9 para 30].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the bus bar lines of Kobamoto et al to be 6 or more bus electrode as taught by Degroot et al since Degroot et al teaches the number of conductive element is chosen to minimize power loss [para 46]. Also, modified Kobamoto et al teaches 6 bus electrode and leads being used to connected the solar cells together and disposed on the bus bar. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the leads of Kobamoto et al to be six lead since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Modified Kobamoto teaches the claimed limitation, but modified Kobamoto does not teach each of the leads has a width greater than a width of the line section.
 Kobamoto teach each of the leads has a width greater than a width of the line section [fig 6 A-C].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed modify the width of the lead of modified Kobamoto to be greater than that of the line section 13 since such modification would have involved a mere change in the size of a component.
Modified Kobamoto teaches the wiring including the region that contact to the busbar, pad and region that does not contact with anything [fig 5B] where the wiring includes core and coating and the core is uniform, but modified Kobamoto does not teach width of the solder coating layer of a portion of the leads in contact with the plurality of pad sections is extended, so that the portion of the leads in contact with the plurality of the pad sections has a width larger than a width of other portions of the leads.
Fujii et al teaches a solar cell module comprising a finger electrode being connected to the bus bar electrode and only a portion where the finger electrode is connected to the bus bar electrode includes an extended coating layer 14 [fig 8a]. Also, Fujii et al teaches a portion where the surface finger electrode 5b is connected to the surface bus bar electrode 5a but also the whole edge along the longitudinal direction of the surface bus bar electrode 5a is coated with a coating member 14' [fig 8b para 111 112].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the coating of the lead of modified Kobamoto such that the width of the solder coating layer of a portion of the leads in contact with the plurality of pad sections is extended, so that the portion of the leads in contact with the plurality of the pad sections has a width larger than a width of other portions of the leads as taught by Fujii et al for saving cost and material and Fujii et al teaches the width of the coating layer can be extended at the portion where the surface finger electrode 5b is connected to the surface bus bar electrode 5a or the whole edge along the longitudinal direction of the surface bus bar electrode 5a is coated with a coating member as an alternative embodiment and it is merely the selection of functionally equivalent structure recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. 


Modified Kobamoto teaches the claimed limitation as set forth above, but modified Kobamoto does not teach the width of the solder coating layer of the portion of the leads in contact with the plurality of pad sections being smaller than a width of the plurality of pad sections.
Fuji teaches a solder layer 6 being connected the lead 8 and bus bar 5b together where the width of solder layer 6 is smaller than that of the width of bus bar [fig 5]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was file to modify the width of the coating layer of modified Kobamoto to be smaller than that of the pad sections for saving material and improving light transmitting.
Or Alternatively:
As the amount of light transmitted into the cell are variables that can be modified, among others, by adjusting the width of the leads as well as the coating layer since the coating is covered outside the surface of the lead, with said light transmittance decreasing as the width of the lead as well as the coating is increased, the width of the lead and coating layer would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed width of the leads and the coating cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the width of the lead and coating in the apparatus of modified Kobamoto to obtain the desired balance between the level of electrical resistance and the amount of light to be transmitted to the cell (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Modified Kobamoto teaches the wiring including the region that contact to the busbar, pad and region that does not contact with anything [fig 5B] where the wiring includes core and coating, but modified Kobamoto does not teach a thickness of the coating as claimed
Rubin et al teaches a PV cell comprising a wiring 5’ with core 1 and coating 2 and after heat treating the coating 2 having a width which is larger than width of the leads [fig 1 2]. Also, Rubin et al teaches a portion of the leads in contact with the plurality of pad sections has a width larger than the width of the leads, and the width on the core is uniform and a width of the solder coating layer in contact with the plurality of pad sections is extended [fig 1-2 see drawing below]. Also, Rubin et al teaches a first thickness of the solder coating layer of the portion of the leads in contact with the plurality of pad sections is greater between a first surface of the core and each pad section than a second thickness of the solder coating layer on a second surface of the core opposite the core from the first surface of the core [fig. 1]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the wiring of modified Kobamoto to be bonded to the bus bar, pad by heating treatment such that a width of the solder coating layer becomes larger than the width of the leads in a region where the leads are adjacent to the plurality of pad sections for decreasing contact resistance (col 2 lines 20-24).\ 
    PNG
    media_image1.png
    507
    828
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    488
    874
    media_image2.png
    Greyscale

Regarding claim 20, modified Kobanoto teaches a second distance between outermost ones of the
Regarding claim 21, a distance between opposite ends of the first pad sections in the second direction is smaller than a distance between the first outermost one of the plurality of finger lines and the second outermost one of the plurality of finger lines in the second direction, or wherein each of the
Regarding claim 22, an edge area is defined between one end of one of the bus electrodes and an edge of the solar cell adjacent thereto wherein the edge area includes an area where no finger line is arranged, or electrode portions are arranged in a lower density than that of the finger lines, and wherein the first pad sections are disposed adjacent to the edge area [fig 11A].
Regarding claim 23, an edge area is defined between one end of one of the bus electrodes and the first edge of the solar cell adjacent thereto or between the other end of the one of the bus electrodes and the second edge of the solar cell adjacent thereto, wherein the edge area includes: first edge areas defined between neighboring finger line, and second edge areas corresponding to a remaining portion of the edge area except for the first edge areas, while being defined between the first and second outermost ones of the finger lines and the first and second edges of the solar cell adjacent thereto, and wherein a lead is disposed in the first edge areas, and is space apart from the first or second edge of the solar cell adjacent thereto [fig 5A11A].
Regarding claim 36, the maximum width of the solder coating layer is greater than the width of the leads and less than the widths of the first and second pad sections [fig 11c Kobamoto et al].
Regarding claim 37, modified Kobamoto teaches the width of the solder coating layer becomes larger than the width of the leads in a region where the leads are more adjacent to the plurality of pad sections [fig 1-2, Rubin et al].
Regarding claim 38, modified Kobamoto teaches the coating layer on the core having a thickness and the core and each pad section is space apart base on thickness of the coating layer [fig 1, Rubin et al], but modified Kobamoto does not teach the range of the two thickness.
Rubin et al teaches the size of the wiring being chosen to optimize the electric current collection (col 5 lines 35-38).
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to optimize the thickness of the solder coating layer on the core and the core and each pad section is spaced apart based on a thickness of the solder coating layer to arrive the claimed range to optimize the electric current collection (col 5 lines 35-38).

 

Regarding claim 39, Modified Kobamoto teaches the claimed limitation as set forth above, but modified Kobamoto does not teach ratio as claimed.
As the amount of light transmitted into the cell are variables that can be modified, among others, by adjusting the width of the leads as well as the coating layer since the coating is covered outside the surface of the lead, with said light transmittance decreasing as the width of the lead as well as the coating is increased, the width of the lead and coating layer would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed width of the leads and the coating cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the width of the lead and coating in the apparatus of modified Kobamoto to arrive the claimed range such that a ratio x of the width of the solder coating layer of the portion of the leads in contact with the plurality of pad sections to a width of the plurality of pad sections is  1:1<x≤1:4.5 to obtain the desired balance between the level of electrical resistance and the amount of light to be transmitted to the cell (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223)
Regarding claim 40, modified Kobamoto teaches the solder coating layer of the portion of the leads in contact with the plurality of pad section is continuous [fig 5a 8a]. the recitation “from a tabbing process” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).


Claim(s) 24-31, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kobamoto et al (PG Pub 20140338719) and Degroot et al (PG Pub 20130167910)and Fuji et al (PG pub 20070095387) and Rubin et al (Pat No.7432438) and further in view of Karakida et al (JP2003258277, provided in the IDS and equivalent English translation provided).
Regarding claim 24, Modified Kobamoto et al teaches a second edge distance between the other of the first pad sections and a second edge of the solar cell adjacent thereto is greater than a distance between a second outermost one of the finger lines, which is adjacent to the second edge, and the second edge [fig 11A], but modified Gannon et al does not teach the edge distance as claimed.
Karakida et al teaches and edge distance being from 4mm to 15mm which is within claimed range [para 69, Karakida et al] where the edge distance is defined between one end of the one of the bus bar  and edge of the solar cell adjacent.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the edge distance of Modified Kobamoto et al to be the same of Karakida et al for preventing cracking and suppress the decrease in efficiency of solar cell [para 66 69].
Regarding claim 25, an edge distance is defined between one end one of the bus bar lines and the first edge  of the solar cell adjacent thereto or between the other end of the one of the bus bar lines and the second edge  of the solar cell adjacent thereto, the edge distance being smaller than the first distance and the second distance [fig 11A].
Regarding claim 26, Modified Kobamoto et al teaches the first and second edge distance being from 4mm to 15mm which overlapped claimed range [para 69, Karakida et al]. According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claim 27, Modified Kobamoto et al teaches an edge area is defined between one end of one    of the bus    bar lines and an    edge of the solar    cell adjacent thereto or between the other end of the one of the bus bar lines and an edge of the solar cell
adjacent thereto, but Modified Kobamoto et al does not teach edge area as claimed or the edge distance and the width of edge area with formula as claimed.
Karakida et al teaches if the edge distance is small, it would affect printing accuracy, and if edge distance is large, it would lowering efficiency of solar cell due to cracking [para 62-63]. Also, if a width of the edge area is large, it would decrease the conductivity or (collecting electron or holes from grid electrode), but it would decrease cost due to less use of material for grid electrode and if a width of the edge area is small, it would reduce efficiency of solar cell due to shading (the grid electrode 10 would be covered the p/n layer or substrate and cause shade), but it would increase the conductivity or (collecting electron or holes from grid electrode). Therefore, one of ordinary skill in the art would recognize that the edge distance and the width of the edge area are result effective variable that can be adjust to achieve efficiency and prevent cracking.
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the edge distance and the width of edge area relative to each other to arrive to claimed range to achieve efficiency and prevent cracking.
Regarding claim 28, Modified Kobamoto et al teaches edge area as set forth above, but Modified Kobamoto et al does not teach the edge area having a width as claimed.
It is noted that if a width of the edge area is large, it would decrease the conductivity or (collecting electron or holes from grid electrode), but it would decrease cost due to less use of material for grid electrode and if a width of the edge area is small, it would reduce efficiency of solar cell due to shading (the grid electrode 10 would be covered the p/n layer or substrate and cause shade), but it would increase the conductivity or (collecting electron or holes from grid electrode). Therefore, one of ordinary skill in the art would recognize that the width of the edge area are result effective variable that can be adjust to achieve efficiency and prevent cracking.
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the width of edge area to arrive to claimed range to achieve desirable efficiency.
Regarding claim 29, an edge area is defined between one end of one of the bus bar lines and an edge of the solar cell adjacent thereto or between the other end of the one of the bus bar lines and an edge of the solar cell adjacent thereto wherein the edge first area [fig 11a] includes:

first edge areas defined between neighboring finger lines, and

second edge areas corresponding to a remaining portion of the edge area except for the first edge areas, while being defined between the first and second outermost ones of the finger lines and the first and second edges of the solar cell adjacent thereto, and wherein a width of second edge area is smaller than a length of the first edge area.

Regarding claim 30, Modified Kobamoto et al teaches an electrode area is an area where the finger lines are arranged at a uniform pitch, wherein the electrode area include: a first electrode area defined between two neighboring bus bar lines, and second electrode areas defined between a corresponding one of the edges in the solar cell and the lead arranged adjacent thereto [fig 11A].
Regarding claim 31, Modified Kobamoto et al teaches the first electrode area and the second electrode area have different widths [fig 11A].
Regarding claim 33, an edge area is defined between one end of one of the bus bar lines and an edge of the solar cell adjacent thereto or between the other end of the one of the bus bar lines and an edge of the solar cell adjacent thereto, and first edge areas defined between neighboring finger lines, and second edge areas corresponding to a remaining portion of the edge area except for the first edge areas, while being defined between first and second outermost ones of the finger lines and the edge of the solar cell adjacent thereto [fig 10A].
Regarding claim 34, the number of the plurality finger electrodes contacting each first pad section is greater than the number of the plurality of finger electrodes contacting each of the second pad section [fig 11A].
Regarding claim 35, each first pad section contacts more than one of the plurality of finger electrodes, and each second pad section contacts one of the plurality of finger electrodes [fig 11A].
Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kobamoto et al (PG Pub 20140338719) and Degroot et al (PG Pub 20130167910) and Fuji et al (PG pub 20070095387) and Rubin et al (Pat No.7432438) and further in view of Chou et al (PG Pub 20130104956).
Regarding claim 15, Modified Kobamoto et al teaches the bus bar as set forth above, but Modified Kobamoto et al does not teach each of bus bar lines having a width as claimed.
Chou et al teach a solar cell module comprising finger electrode and bus bar 23 where the bus bar 23 having a width less than 3mm [fig 7 para 43] which overlapped the claimed range.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the width of the bus bar lines of Modified Kobamoto et al to be less than 3mm as taught by Chou et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive. The applicant argues in substance:
None of cited references teaches the claimed amendment.
The examiner respectfully disagrees. modified Kobamoto teaches the claimed amendment as set forth above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726